DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (i.e., Claim 3 relates to Species B, C, and/or F [FIGS. 3, 4, and 7, respectively], Claim 4 relates to Species C [FIG. 4], and Claim 5 relates to Species D and/or F [FIGS. 5 and 7, respectively]), there being no allowable generic or linking claim.  Applicant timely elected Species A corresponding to FIG. 2 and traversed the election of species requirement in the reply filed on 11/08/2021.
In Applicant’s 01/06/2022 remarks, Applicant argues that “no ‘serious burden’ is present in examining the remaining claims, claim (sic) 3-5’.”  The Office respectfully disagrees, at least with respect to Species B, C, D, and F.  The Office agrees with Applicant’s argument that no serious burden exists between Species A (FIG. 2) and Species E (FIG. 6).  The Office maintains its reasons for insisting upon the election of species contained in the 11/08/2021 requirement.
Accordingly, the 11/08/2021 election of species requirement is made FINAL.

Drawings


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6:
The metes and bounds surrounding the words “types of” (Line 2) are unclear.  How does this term limit or define the “auxiliary parts”?
The metes and bounds of the word “prepared” (Line 3) are unclear.  Does the claim require a certain amount of “auxiliary parts” to be present, in some fashion?
The words “to be” (Line 4) suggest some sort of future step – that is, it is unclear whether the “auxiliary part” recited in Line 4 is claimed or not.
It is further unclear whether the “auxiliary part” recited in Line 4 corresponds to the “one or more auxiliary parts” introduced in Line 5 of Claim 1 (i.e., the “auxiliary part” recited in Line 4 of Claim 6 presents a double inclusion issue; see MPEP 2173.05(o)).
Claim 7:
The metes and bounds of the words “types of” (Line 4) are unclear.  How does this term limit or define the “end effectors?”
The metes and bounds of the word “prepared” (Line 5) are unclear.  Does the claim require a certain amount of “end effectors” to be present, in some fashion?
Claim 8:
The word “placed” (Line 2) suggests a step of a method.  However, Claim 8 is an apparatus.  Therefore, it is unclear whether Claim 8 is a method claim or an apparatus claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6, as best understood in light of the rejections under 35 U.S.C. 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,379,664 to Kershaw et al., which discloses:
Claim 1: A robot unit (FIG. 1) comprising:
a robot body 16-21 which is an arm-type robot having a plurality of arms 17-20 coupled via joints 22-24, and in which one or more connecting portions 37, 42 are provided on a surface of at least one of the arms 17-20; and
one or more auxiliary parts 36 which are attachable and detachable to and from the arms via the connecting portions and which control or support movement of at least one of the joints.
Claim 2: The robot unit according to claim 1,
wherein the one or more auxiliary parts 36 include a locking part 36 which locks movement of a joint between two arms by being attached to respective connecting portions of the two arms (those having ordinary skill in the art will appreciate that movement of the arms about the joints can be locked (i.e., suppressed, restrained, prevented, etc.) or enabled by actuation of the hydraulic system).
Claim 6, as best understood: The robot unit according to claim 1, wherein a plurality of types of auxiliary parts which are attachable to one connecting portion are prepared, and an auxiliary part to be attached to the one connecting portion is replaceable (the Office submits that the auxiliary parts 36 can be replaced with replacement actuators).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, as best understood in light of the rejections under 35 U.S.C. 112(b) above, are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 5,379,664 to Kershaw et al.
Claim 7, as best understood: The robot unit according to claim 1, wherein one or more end effector attaching portions 20 to and from which an end effector 21 is attachable and detachable are provided at the robot body, and a plurality of types of end effectors which are attachable to one end effector attaching portion are prepared (the Office submits that the jaw mechanism 21 of Kershaw is attachable and detachable from the robot arm such that another end effector is capable of being attached to the robot arm).
Claim 8, as best understood: The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to place the robot disclosed by Kershaw within a room that includes a tool, in order to perform work, such as manufacturing an assembly.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658